10

11

12

13

14

13

16

17

18

19

20

21

22

23

Case 2:19-cv-02063-JLR Document 7-1 Filed 01/22/20 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
MATTHEW J. AMUNDSEN,
Petitioner, CASE NO, C19-2063-JLR
¥y, .
ORDER DENYING PETITIONER’S
STATE OF WASHINGTON, HABEAS PETITION WITHOUT

PREJUDICE
Respondent.

 

 

 

 

The Court, having reviewed petitioner’s petition for writ of habeas corpus, the Report and
Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the remaining
record, does hereby find and Order:

(1) | The Court adopts the Report and Recommendation;

(2) _ Petitioner’s habeas petition and this action are DISMISSED, without prejudice to
re-filing following exhaustion of petitioner’s federal constitutional claims; and

(3) The Clerk is directed to send copies of this Order to petitioner, to counsel for
respondent, and to Judge Theiler.

DATED this we day of Felocis My , 2020.

Ce Vuk

JAMES L. ROBART
United States District Judge

 

ORDER DENYING PETITION
PAGE - 1

 

 
